Citation Nr: 0941879	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-06 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Centralized Fee Unit at the VA 
Medical Center in Salem, Virginia


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical services rendered at Forsyth Memorial Hospital from 
February 2, 2006, to February 3, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse





ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1969.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 decision of the 
Department of Veterans Affairs (VA) Centralized Fee Unit, 
located at the VA Medical Center (VAMC) in Salem, Virginia, 
which denied payment for medical services rendered by Forsyth 
Memorial Hospital during the Veteran's admission between 
February 2, 2006, and February 3, 2006.  

The Veteran presented testimony before the Board in March 
2007.  The transcript has been associated with the claims 
folder.  

The matter was previously before the Board in January 2009; 
however, the matter is still not ready for appellate 
disposition.  Therefore, the appeal is REMANDED to the agency 
of original jurisdiction (AOJ), the Centralized Fee Unit at 
the VAMC in Salem, Virginia, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran and his wife maintain that they sought 
authorization for the private treatment at issue by leaving a 
telephone message on the VA Fee Basis answering machine 
describing the proposed private treatment, just as they had 
on numerous previous occasions.  They also contend that VA 
had paid for all previous instances of private treatment at 
Forsyth Memorial Hospital in which prior authorization had 
been similarly sought.  Additionally, they assert that the 
Veteran's primary care physician, ACT, filed a request for 
retroactive payment on a fee basis.

As noted in the Introduction, the matter was previously 
before the Board in January 2009.  At that time, the Board 
determined that additional notice and evidentiary development 
was necessary.  As the remand orders of the Board were not 
complied with, further remand is mandated due to the AOJ's 
failure to follow the directives in the Board's remand.  
Stegall v. West, 11 Vet. App. 268 (1998). 

In this regard, the AOJ was instructed to consider whether 
the percutaneous transluminal coronary angioplasty and stent 
placement at Forsyth Memorial Hospital performed on February 
3, 2006, was (1) previously authorized by the Salisbury VAMC 
or (2) whether the Veteran should have reasonably believed 
that the treatment was authorized.  The AOJ was additionally 
instructed to determine whether the VAMC had an actual or a 
de facto health-plan contract or other agreement with Forsyth 
Memorial Hospital to pay for this 
Veteran's treatment.  

Thereafter, the AOJ was to readjudicate whether the Veteran's 
entitlement to payment or reimbursement was warranted under 
the provisions of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, as codified at 
38 U.S.C.A. § 1725 (West 2002), or under the provisions of 38 
U.S.C.A. § 1728 (West 2002).  Finally, if the benefits sought 
were not granted to the Veteran's satisfaction, the AOJ was 
to provide the Veteran and his accredited representative with 
a supplemental statement of the case (SSOC) and give them an 
opportunity to respond before returning the case to the 
Board.

In August 2009, the Centralized Fee Unit indicated that there 
were no contracts with Forsyth Memorial Hospital for 
unauthorized care.  The letter further indicated that the 
claim for unauthorized care for the Veteran on February 2, 
2006, and February 3, 2006, for elective heart 
catheterization, remained denied.  (Emphasis added). While 
this letter answered whether there were any contracts with 
Forsyth Memorial Hospital, it did not determine whether the 
medical services provided on the date in question were 
previously authorized by the Salisbury VAMC or whether the 
Veteran should have reasonably believed that the treatment 
was authorized.  (Emphasis added).  Simply denying the claim 
in a letter as noted above, is contrary to the Board's Remand 
instructions, requesting that the Veteran be provided an SSOC 
should the claim continued to be denied.  38 C.F.R. 
§ 19.31(c).

Finally, the Board notes that on October 10, 2008, S. 2162, 
designated as the Veterans' Mental Health and Other Care 
Improvements Act of 2008, was signed by the President.  This 
bill makes various changes to veteran's mental health care 
and also addresses other health care related matters.  
Relevant to the instant case, the new law amends 38 U.S.C.A. 
§§  1725 and 1728 to make mandatory as opposed to 
discretionary the reimbursement of the reasonable value of 
emergency treatment of an "eligible" veteran furnished by a 
non-VA facility, if all of the pertinent criteria outlined 
above are otherwise satisfied.  See Veterans' Mental Health 
and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 
§ 402, 122 Stat. 4110 (2008).  

These amended versions, which liberalize the law by mandating 
reimbursement and expanding the definition of emergency 
treatment, have not been considered by the AOJ.  Thus, an 
SSOC must be issued to the Veteran, which  fully informs the 
Veteran of the laws and regulations applicable to his 
reimbursement claim, to include the provisions of 38 U.S.C.A. 
§§ 1725, 1728 and 38 C.F.R. §§ 17.1000-17.1008, as well as 
the aforementioned amendments.   

Accordingly, this case must again be remanded to the AOJ 
(Centralized Fee Unit at the VAMC in Salem, Virginia) to 
effectuate the evidentiary development necessary to fully and 
fairly adjudicate the Veteran's claim.  The AOJ/AMC is 
directed to the specific development instructions delineated 
in the numbered paragraphs below.  

1.  The AOJ should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
Veteran with notice that meets the 
requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AOJ must determine whether the 
medical services rendered by Forsyth 
Memorial Hospital on February 2, 2006, 
and February 3, 2006, were previously 
authorized by the Salisbury VAMC or 
whether the Veteran should have 
reasonably believed that the treatment 
was authorized.  Specifically, the AOJ 
must determine the following: (a) 
whether the Veteran's spouse contacted 
the VA Fee Basis line for pre-
approval/authorization; (b) whether 
ATC, the Veteran's primary care 
physician, submitted a retroactive 
request for fee basis payment (note: VA 
outpatient treatment record dated 
August 9, 2006, contains the following 
plan "Console for fee basis, sent 
today/medications renewed/copy of 
discharge summary February 3, 2006 sent 
for scanning"); and (c) whether VA 
paid for past medical treatment at 
Forsyth Memorial Hospital, which would 
have led the Veteran to reasonably 
believe that the treatment was 
authorized.  All requests for records, 
and their responses, must be associated 
with the claims folder.

3.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the AOJ should readjudicate 
the claim of entitlement to 
reimbursement or payment for the cost 
of medical services rendered at Forsyth 
Memorial Hospital on February 2, 2006, 
and February 3, 2006.  The AOJ must 
readjudicate the Veteran's claim under 
the provisions of the Veterans 
Millennium Health Care and Benefits 
Act, Public Law 106-177, as codified at 
38 U.S.C.A. § 1725 (West 2002), or 
under the provisions of 38 U.S.C.A. § 
1728 (West 2002).   

4.  If the benefit sought on appeal 
remains denied, the AOJ must furnish to 
the Veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations.  The SSOC must fully 
inform the Veteran of the laws and 
regulations applicable to his 
reimbursement claim, to include the 
provisions of 38 U.S.C.A. §§ 1725, 1728 
and 38 C.F.R. §§ 17.1000-17.1008, and the 
amendments effective October 10, 2008, S. 
2162, designated as the Veterans' Mental 
Health and Other Care Improvements Act of 
2008.   See Veterans' Mental Health and 
Other Care Improvements Act of 2008, Pub. 
L. No. 110-387, § 402, 122 Stat. 4110 
(2008).  The SSOC should also take into 
consideration any additional evidence 
obtained in accordance with the Board 
Remand dated in January 2009.  The 
Veteran must be afforded an appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


